OPINION — AG — ** COUNTY — COURT FUND — RECORDING MACHINE ** THE QUESTION HAS ARISEN AS TO WHETHER OR NOT IT IS PERMISSIBLE TO PAY FROM THE COURT FUND (EXPENDITURE) OF THE COURT FOR A MACHINE FOR THE PURPOSE OF RECORDING THE PROCEEDINGS OF THE COURT FOR A DISTRICT COURT REPORTER. ANSWER: IF THE JUDGE OF THE COURT ENTERS AN ORDER, OR PROVIDES IN THE RULE OF THE COURT THAT A SOUND RECORDING MACHINE MAY BE USED IN TAKING TESTIMONY AND OTHER COURT PROCEEDINGS. (TAPE RECORDER, SOUND MACHINES) CITE: 20 Ohio St. 107 [20-107], 20 Ohio St. 108 [20-108] 62 Ohio St. 323 [62-323], OPINION NO. JULY 19, 1052 — MORRIS (JAMES P. GARRETT)